Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No.

  DIANA LACROIX,

                Plaintiff,

  v.

  THE TJX COMPANIES INC. d/b/a T.J. MAXX,

                Defendant.


                       COMPLAINT AND DEMAND FOR JURY TRIAL


         Plaintiff Diana LaCroix, by her attorney Mary Jo Lowrey of Lowrey Parady, LLC, files

  this Complaint and Demand for Jury Trial against Defendant The TJX Companies, Inc. d/b/a T.J.

  MAXX (“TJX”), and complains as follows:

                                        INTRODUCTION

         1.     Plaintiff Diana LaCroix worked for TJX from 2011 until mid-2019 as a Loss

  Prevention Customer Service Associate (“LPCSA”). She was an exemplary employee who was

  consistently praised by her supervisors and beloved by TJX’s regular customers. However, in

  December 2017 Ms. LaCroix began to suffer severe symptoms from degenerative disc disease,

  spondylolisthesis, facet arthropathy and visual macular degeneration. After her supervisor Luke

  Sorenson became aware of Ms. LaCroix’s disabilities and her need for accommodations Ms.

  LaCroix was harassed because of her disability, repeatedly given disciplinary write ups, denied

  her reasonable accommodations and eventually terminated.



                                                  1
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 2 of 16




         2.      TJX discriminated against Ms. LaCroix as a person with disabilities, failed to

  accommodate Ms. LaCroix, retaliated against her for her requests for accommodations and use

  of FMLA leave, and terminated her employment in violation of the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Family and Medical Leave Act (“FMLA”), 29

  U.S.C. § 2601, et seq.

                                              PARTIES

         3.      Plaintiff Diana LaCroix is a resident of and domiciled in Colorado. Her present

  address is 1095 Clarkson St., Apt 2, Denver, CO 80218.

         4.      Defendant TJX is a Delaware corporation with a principal office street address of

  770 Cochituate Road, Framingham, MA 01701. Defendant TJX is registered to do business in

  the State of Colorado.

         5.      Defendant TJX employed Ms. LaCroix at its T.J. MAXX store located at 710 16th

  Street Mall, Denver, CO 80202.

                                  JURISDICTION AND VENUE

         6.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, and 28 U.S.C.

  § 1343(a)(3) and (4), which grant original jurisdiction to the Federal District Court in actions

  which arise under federal civil rights laws. Specifically, this Court has jurisdiction because Ms.

  LaCroix alleges violations of her rights under the Americans with Disabilities Act (“ADA”), 42

  U.S.C. § 12101 et seq. and the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et

  seq.




                                                   2
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 3 of 16




            7.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b). A

  substantial part of the events or omissions giving rise to Ms. LaCroix’s claims occurred within the

  jurisdiction of the United States District Court for the District of Colorado.

                                 ADMINISTRATIVE EXHAUSTION

            8.    Ms. LaCroix has complied with all administrative, jurisdictional and legal

  prerequisites to the filing of this action.

            9.    Ms. LaCroix timely filed Charge No. 541-2019-00817 with the Equal

  Employment Opportunity Commission (“EEOC”) on January 2, 2019 alleging disability

  discrimination and retaliation. Ms. LaCroix amended her charge on August 6, 2019 to include

  her termination.

            10.   The EEOC issued its Notice of Right to Sue on September 30, 2019.

            11.   Ms. LaCroix has exhausted all administrative remedies and timely files this

  action.

                                      GENERAL ALLEGATIONS

            12.   Ms. LaCroix was hired by TJX on November 17, 2011 as a part-time Retail

  Associate.

            13.   Ms. LaCroix was promoted to a full-time Loss Prevention Customer Service

  Associate in January 2012.

            14.   TJX had more than 50 employees at all relevant times to this action.

            15.   Ms. LaCroix suffers from degenerative disc disease, spondylolisthesis, facet

  arthropathy and visual macular degeneration.




                                                    3
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 4 of 16




         16.     Ms. LaCroix’s disabilities substantially limit many of her major life activities,

  including but not limited to seeing, walking, standing for long periods of time, lifting and

  reaching and constitute disabilities under the ADA.

         17.     Ms. LaCroix began experiencing extreme back pain and weakness in her legs in

  December 2017.

         18.     Ms. LaCroix informed her supervisor, Mr. Luke Sorenson, of her disability in

  December 2017, when she first began experiencing symptoms.

         19.     Despite knowing that Ms. LaCroix was having trouble walking without

  assistance, Mr. Sorenson did not offer Ms. LaCroix information regarding FMLA leave or

  accommodations.

         20.     Ms. LaCroix’s condition continued to worsen; however, TJX failed to engage Ms.

  LaCroix in an interactive dialogue regarding her disability and need for accommodation.

         21.     Ms. LaCroix requested that TJX make reasonable accommodations to allow her to

  successfully perform the essential functions of her position.

         22.     Ms. LaCroix requested that she be allowed to use sick time in order to go to

  doctor’s appointments.

         23.     On January 9, 2018, Ms. LaCroix received a Formal Corrective Action (“First

  Corrective Action”) for absenteeism.

         24.     Prior to disclosing her disability and receiving the First Corrective Action, Ms.

  LaCroix had never received any discipline during her more than six years of employment at TJX.

         25.     The First Corrective Action stated Ms. LaCroix had been absent 8 times in the last

  12 months.



                                                   4
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 5 of 16




          26.       All of the absences documented on the First Corrective Action were for doctor

  appointments or illness and Ms. LaCroix used accrued sick time for such absences.

          27.       In her six years of employment at TJX Ms. LaCroix had never before been written

  up for using her accrued sick time.

          28.       Out of the eight absences identified on the First Corrective Action, seven of the

  absences took place between December 2017 and January 8, 2018 when Ms. LaCroix was

  experiencing extreme symptoms due to her disability and was in the process of having her

  disability diagnosed.

          29.       Mr. Sorenson was aware of the reason for Ms. LaCroix’s absences and did not

  discuss FMLA leave or reasonable accommodations with her.

          30.       Mr. Sorenson told Ms. LaCroix that sick days were considered absences.

          31.       Ms. LaCroix used sick days for illness or doctor’s appointments in all of her prior

  years of employment; however, she was not disciplined for absenteeism until after she disclosed

  her disability, requested accommodations and began using sick time for appointments related to

  her disability.

          32.       On January 17, 2018, Ms. LaCroix provided Mr. Sorenson with a doctor’s note

  stating that she needed a reasonable accommodation of being allowed to sit for five to ten

  minutes each hour during her shift.

          33.       The purpose of the requested accommodation was to allow Ms. LaCroix to get off

  of her feet and rest her back and legs.




                                                     5
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 6 of 16




         34.     Mr. Sorenson informed Ms. LaCroix that she could take the needed rest breaks;

  however, the breaks would need to take place in the break room, which was over 80 feet away

  from Ms. LaCroix’s work area.

         35.     Ms. LaCroix requested that she be allowed to sit in an empty dressing room, the

  manager’s office or a bench at the front of the store in order to reduce the amount of walking

  needed to get to and from the break room.

         36.     Allowing Ms. LaCroix to sit in an empty dressing room, the manager’s office or a

  bench at the front of the store during her breaks was a reasonable accommodation which was not

  unduly burdensome on TJX.

         37.     Mr. Sorenson denied Ms. LaCroix’s request to take her rest breaks in an empty

  dressing room, the manager’s office or a bench at the front of the store.

         38.     Upon information and belief, other non-disabled employees regularly used empty

  dressing rooms to sit down and take a break.

         39.     Upon information and belief, other non-disabled employees were allowed to sit in

  the manager’s office.

         40.     Prior to informing TJX of her disability, Ms. LaCroix had a key to the manager’s

  office and was allowed to use it.

         41.     After Ms. LaCroix requested accommodations, she was no longer permitted to use

  the manager’s office.

         42.     Mr. Sorenson’s insistence that Ms. LaCroix only rest in the breakroom was

  harassment based on Ms. LaCroix’s disability.




                                                   6
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 7 of 16




             43.   Because Mr. Sorenson required her to walk to the breakroom in order to rest, Ms.

  LaCroix rarely used the rest break accommodation she was granted.

             44.   Even though Ms. LaCroix submitted her request for accommodation of sitting for

  five to ten minutes each hour during her shift on January 17, 2018, it was not approved until

  approximately six months later in June 2018.

             45.   On March 9, 2018, Mr. Sorenson gave Ms. LaCroix another Formal Corrective

  Action (“Second Corrective Action”) for alleged “poor performance.”

             46.   The Second Corrective Action states, in part: “Diana is not working her scheduled

  shifts.”

             47.   Mr. Sorenson and TJX were aware that Ms. LaCroix needed time off for doctor’s

  appointments.

             48.   Mr. Sorenson and TJX should have considered Ms. LaCroix’s request for time off

  for doctor’s appointments a request for reasonable accommodations.

             49.   Mr. Sorenson and TJX should have informed Ms. LaCroix of FMLA.

             50.   Instead of granting Ms. LaCroix the reasonable accommodation of intermittent

  leave for doctor’s appointments, Ms. LaCroix was disciplined for not working her scheduled

  shifts.

             51.   The Second Corrective Action was discriminatory against Ms. LaCroix because

  of her disability and constituted workplace harassment.

             52.   The Second Corrective Action was retaliation against Ms. LaCroix for her need

  for the reasonable accommodation of taking time off for doctor’s appointments related to her

  disability.



                                                   7
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 8 of 16




         53.     On May 21, 2018, Mr. Sorenson gave Ms. LaCroix a Written Warning Action

  (“Third Corrective Action”).

         54.     The Third Corrective Action states that it was for alleged “inappropriate

  behavior.”

         55.     In the Third Corrective Action, Mr. Sorenson disciplined Ms. LaCroix for

  complying with job protocol when dealing with a potential shoplifter in the store.

         56.     For the prior six years of her employment, Ms. LaCroix followed the same

  protocol and was never disciplined.

         57.     The first time Ms. LaCroix was disciplined for the protocol she followed when

  interacting with a potential shoplifter was after TJX learned she was disabled.

         58.     Mr. Sorenson gave Ms. LaCroix the Third Corrective Action to harass her

  because of her disability.

         59.     Mr. Sorenson gave Ms. LaCroix the Third Corrective Action in an attempt to push

  her out of her position in retaliation for taking time off for doctor’s appointments and her request

  for reasonable accommodation.

         60.     Mr. Sorenson’s treatment of Ms. LaCroix created a hostile work environment.

         61.     On June 8, 2018, Ms. LaCroix received paperwork that her FMLA had been

  approved.

         62.     On June 8, 2018, TJX approved Ms. LaCroix’s request for accommodations of

  five to ten minute breaks every hour, intermittent leave for doctor’s appointments and no

  bending, lifting and twisting over ten pounds.




                                                   8
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 9 of 16




          63.     TJX approved Ms. LaCroix’s request for accommodation six months after she

  first discussed her need for accommodations with Mr. Sorenson.

          64.     On June 8, 2018 Ms. LaCroix received her performance review (“2018 Review”).

          65.     The comments in Ms. LaCroix’s 2018 Review constitute disability discrimination,

  harassment and retaliation.

          66.     In the 2018 Review, Mr. Sorenson states “You have a formal corrective action

  based on Absences and IF you continue to work 6 days weekly you need to based balanced shifts

  [sic]. DO NOT short your Sun/Sat’s.”

          67.     In the 2018 Review, Mr. Sorenson states “I have been concerned this last year

  with several things regarding your performance and absences. I need you to ‘Be Here’ when it

  comes to being at work both mentally and as scheduled.”

          68.     The comments made by Mr. Sorenson in Ms. LaCroix’s 2018 review directly

  relate to Ms. LaCroix’s disability and use of intermittent leave and request for accommodation

  due to her disabilities.

          69.     Mr. Sorenson’s comments demonstrate his animus toward Ms. LaCroix as an

  individual with a disability.

          70.     On October 18, 2018, Ms. LaCroix made another formal request for

  accommodation to work less than eight hours per shift as suggested by her doctor.

          71.     On December 3, 2018, Mr. Sorenson asked Ms. LaCroix to complete a project

  (“Project”) which required her to bend down and work on the lower shelves of a display, in

  violation of her approved accommodations.

          72.     Assigning Ms. LaCroix this task was harassment based on her disability.



                                                  9
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 10 of 16




         73.     Ms. LaCroix worked on the Project because she feared retaliation if she

  mentioned her restrictions related to her disabilities.

         74.     Ms. LaCroix told Mr. Sorenson she was in severe pain due to her work on the

  Project.

         75.     Ms. LaCroix continued to work on the Project and had to leave her shift early due

  to extreme pain.

         76.     On December 14, 2018, Ms. LaCroix received another Written Warning Action

  (“Fourth Corrective Action”).

         77.     The reason for the Fourth Corrective Action was alleged “poor performance.”

         78.     The Fourth Corrective Action states that one of the reasons Ms. LaCroix was

  being disciplined was because she “spent 10+ minutes in the lounge…”

         79.     The Fourth Corrective Action was retaliation for Ms. LaCroix using her

  accommodation of rest breaks during her shift.

         80.     The Fourth Corrective Action was harassment based on Ms. LaCroix’s disability

  and need for accommodations.

         81.     On January 17, 2019, Ms. LaCroix informed Mr. Sorenson that she would be

  requesting new accommodation recommendations based on a new diagnosis and disabilities

  related to her vision (visual macular degeneration).

         82.     Ms. LaCroix submitted a Reasonable Accommodation Medical Inquiry Form on

  or about March 7, 2019 stating that Ms. LaCroix’s visual macular degeneration limits her ability

  to work at night.




                                                    10
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 11 of 16




          83.    On June 3, 2019, Ms. LaCroix was terminated from her position after a corrective

  action for alleged negligence and continued poor performance.

          84.    Ms. LaCroix’s termination states that “Because this is the third Written Warning

  you have received in a one-year period, you are being terminated….”

                                FIRST CLAIM FOR RELIEF
            Failure to Accommodate in Violation of the Americans with Disabilities Act
                                   49 U.S.C. § 12101, et seq.

          85.    Ms. LaCroix incorporates all foregoing and subsequent paragraphs of this

  Complaint as if fully set forth herein.

          86.    As a person with degenerative disc disease, spondylolisthesis, facet arthropathy,

  and visual macular degeneration, Ms. LaCroix has a disability under the ADA.

          87.    Defendant TJX was Ms. LaCroix’s employer.

          88.    Ms. LaCroix was a qualified person with a disability who was able to perform all

  of the essential functions of her job with reasonable accommodations.

          89.    TJX could accommodate Ms. LaCroix without undue hardship.

          90.    Ms. LaCroix required a reasonable accommodation of intermittent leave, sitting

  for five to ten minute breaks during her shift and no bending, twisting and lifting over ten

  pounds.

          91.    Defendant failed to make reasonable accommodations to Ms. LaCroix for her

  disability.

          92.    As a direct and proximate cause of Defendant’s actions, Ms. LaCroix suffered and

  will continue to suffer damages including, but not limited to, loss of salary wages, earnings and

  benefits; diminution of future earning capacity, loss of accumulated benefits, emotional distress



                                                  11
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 12 of 16




  and other compensatory damages in amount to be determined at trial; punitive damages in an

  amount to be determined at trial; and attorney fees and costs.

                                 SECOND CLAIM FOR RELIEF
            Disability Discrimination in Violation of the Americans with Disabilities Act
                                      49 U.S.C. § 12101, et seq.

         93.      Ms. LaCroix incorporates all foregoing and subsequent paragraphs of this

  Complaint as if fully set forth herein.

         94.      At the time of her termination, Ms. LaCroix was a qualified individual with

  multiple disabilities including degenerative disc disease, spondylolisthesis, facet arthropathy and

  visual muscular degeneration.

         95.      Ms. LaCroix was able to do her job with accommodations of intermittent leave,

  sitting for five to ten minute breaks during her shift and no bending, twisting and lifting over ten

  pounds.

         96.      Defendant was Ms. LaCroix’s employer within the meaning of the ADA.

         97.      Defendant created a hostile work environment and discriminated against Ms.

  LaCroix by giving her multiple Corrective Actions.

         98.      Defendant created a hostile work environment and discriminated against Ms.

  LaCroix by requiring her to do tasks which were dangerous to her health and in violation of her

  granted accommodations.

         99.       Defendant illegally terminated Ms. LaCroix because of her disability.

         100.     Creation of a hostile work environment, discrimination in terms and conditions of

  employment, and termination are adverse employment actions.




                                                   12
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 13 of 16




          101.    Defendant’s actions described herein were willful, wanton, intentional and taken

  in reckless disregard for Ms. LaCroix’s protected rights and feelings.

          102.    Defendant failed to take reasonable care to prevent and correct the unlawful

  discriminatory practice described herein.

          103.    As a direct and proximate cause of Defendant’s actions, Ms. LaCroix suffered and

  will continue to suffer damages including, but not limited to, loss of salary wages, earnings and

  benefits; diminution of future earning capacity; emotional distress; and other compensatory

  damage in an amount to be determined at trial; punitive damages in an amount to be determined

  at trial; and attorneys fees and costs.

                                  THIRD CLAIM FOR RELIEF
                  Retaliation in Violation of the Americans with Disabilities Act
                                     49 U.S.C. § 12101, et seq.

          104.    Ms. LaCroix incorporates all foregoing and subsequent paragraphs of this

  Complaint as if fully set forth herein.

          105.    Ms. LaCroix engaged in protected activity under the ADA on multiple occasions

  by seeking reasonable accommodations for her disabilities.

          106.    As a result of Ms. LaCroix’s request for reasonable accommodations, TJX began

  a pattern of retaliatory harassing and discriminatory conduct toward Ms. LaCroix.

          107.    Defendant retaliated against Ms. LaCroix by giving her multiple Corrective

  Actions.

          108.    Defendant retaliated against Ms. LaCroix by requiring her to do tasks which were

  dangerous to her health and in violation of her granted accommodations.

          109.    Defendant retaliated against Ms. LaCroix by terminating her employment.



                                                  13
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 14 of 16




         110.    As a direct and proximate cause of TJX’s retaliatory actions and conduct, Ms.

  LaCroix suffered, and will continue to suffer damages including, but not limited to, loss of salary

  wages, earnings and benefits; diminution of future earning capacity, loss of accumulated

  benefits, emotional distress and other compensatory damages in amount to be determined at trial;

  punitive damages in an amount to be determined at trial; and attorney fees and costs.

                                FOURTH CLAIM FOR RELIEF
                      Interference and Retaliation in Violation of the FMLA
                                     29 U.S.C. § 2601, et seq.

         111.    Ms. LaCroix incorporates all foregoing and subsequent paragraphs of this

  Complaint as if fully set forth herein.

         112.    At the time of her termination, Ms. LaCroix was taking approved intermittent

  FMLA leave for her serious medical condition.

         113.    Defendant was Ms. LaCroix’s employer for the purposes of the FMLA.

         114.    Defendant illegally terminated Ms. LaCroix in retaliation for taking medical leave

  protected by the FMLA and in order to interfere with her efforts to take medical leave protected

  by the FMLA.

         115.    Defendant’s actions described herein were willful, wanton, intentional, and taken

  in reckless disregard for Ms. LaCroix’s protected rights.

         116.    As a direct and proximate cause of Defendant’s actions and conduct, Ms. LaCroix

  suffered, and will continue to suffer damages including, but not limited to, loss of salary wages,

  earnings and benefits; diminution of future earning capacity; emotional distress; and other

  compensatory damage in an amount to be determined at trial; punitive damages in an amount to

  be determined at trial; and attorneys fees and costs.



                                                   14
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 15 of 16




                                        PRAYER FOR RELIEF


            WHEREFORE, the Ms. LaCroix respectfully prays that this Court grant the following

  relief:

            A. Injunctive and declaratory relief,

            B. Actual economic damages in such amount as shall be proven at trial for back-pay, lost

               benefits, wages, promotions, tenure, seniority, and other employment opportunities;

               reinstatement or front pay in lieu of reinstatement,

            C. Compensatory damages including, but not limited to, emotional distress, suffering,

               mental anguish, loss of enjoyment of life, and other nonpecuniary losses,

            D. Pre-judgment and post-judgment interest,

            E. Attorney’s fees, costs and expenses, and

            F. Any other relief justice requires and law or equity allows.

                                        JURY TRIAL DEMAND

            The Ms. LaCroix hereby requests a jury trial on all questions of fact raised by this

  Complaint.

            Respectfully submitted this 23rd day of December, 2019.

                                                    LOWREY PARADY, LLC

                                                    /s/ Mary Jo Lowrey
                                                    Mary Jo Lowrey
                                                    1725 High Street, Suite 1
                                                    Denver, CO 80218
                                                    Phone: 303-593-2595
                                                    Fax: 303-502-9119
                                                    Email: maryjo@lowrey-parady.com
                                                    Attorney for Ms. LaCroix



                                                      15
Case 1:19-cv-03657-LTB-SKC Document 1 Filed 12/23/19 USDC Colorado Page 16 of 16




  Ms. LaCroix’s Address:
  1095 Clarkson St., Apt. 2, Denver, CO 80218




                                                16
